DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         LOUIS JACK STALEY,
                              Appellant,

                                     v.

                           BONNIE STALEY,
                              Appellee.

                               No. 4D19-3211

                               [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE160005272
(37) (98).

  Angelena M. Conant of Angelena M. Root, P.A., Fort Lauderdale, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.